Decision of this court, handed down January 10, 1946 (ante, p. 785), amended to read as follows: Judgment of dismissal as to defendants, Wilson Sullivan Company, Inc., City and County Savings Bank of Albany, Albany Savings Bank and Tony Loudis, affirmed, without costs. Judgment in favor of plaintiff in Action No. 1 as against the defendant-appellant, the New York Telephone Company, reversed, on the law and facts and complaint dismissed, without costs. Judgment in favor of the plaintiff in Action No. 1 as against the Home Owners’ Loan Corporation reversed on the law and facts and a new trial ordered, with costs to abide the event. The order “made in Action No. 2 denying the plaintiff’s motion to set aside the verdicts rendered in favor of the defendants City and County Savings Bank of Albany, Albany Savings Bank and Tony Loudis, is affirmed, and so much of said order as set aside the verdict of no cause of action in favor of defendant Home Owners’ Loan Corporation, is affirmed, and so much of said order as set aside the verdict of no cause of action in favor of the New York Telephone Company, is reversed, and said verdict as to said defendant reinstated, without costs. All concur. [See ante, p. 363.]